Exhibit 10.2

 

Form Non-Executive Officers – Default Sell to Cover

Participant Name:

[●]

Number of Restricted Stock Units subject to Award:

[●]

Date of Grant:

[●]

 

Vapotherm, Inc.

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units granted by Vapotherm, Inc. (the “Company”) to the individual named
above (the “Participant”), pursuant to and subject to the terms of the
Vapotherm, Inc. 2018 Equity Incentive Plan (as from time to time amended and in
effect, the “Plan”).  Except as otherwise defined herein, all capitalized terms
used herein have the same meaning as in the Plan.

1.Grant of Restricted Stock Unit Award.  The Company grants to the Participant
on the date set forth above (the “Date of Grant”) the number of restricted stock
units (the “Restricted Stock Units”) set forth above giving the Participant the
conditional right to receive, without payment and pursuant to and subject to the
terms and conditions set forth in this Agreement and in the Plan, one share of
Stock (a “Share”) with respect to each Restricted Stock Unit forming part of the
Award, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.  

2.Vesting; Cessation of Employment.  

 

(a)

Vesting.  Unless earlier terminated, forfeited, relinquished or expired, [Insert
Vesting Terms – e.g. “100% of the Restricted Stock Units will vest on the third
(3rd) anniversary of the Date of Grant”] subject to the Participant remaining in
continuous Employment from the Date of Grant through such vesting date.

 

(b)

Cessation of Employment.  Except as expressly provided for in an employment
agreement between the Participant and the Company that is in effect at the time
of the Participant’s termination of employment, automatically and immediately
upon the cessation of the Participant’s Employment, (i) the unvested portion of
this Award will terminate and be forfeited for no consideration, and (ii) the
vested portion of this Award, if any, will terminate and be forfeited for no
consideration if the Participant’s Employment is terminated for Cause or occurs
in circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).

3.Delivery of Shares.  Subject to Section 4 below, the Company shall, as soon as
practicable upon the vesting of any portion of the Award (but in no event later
than thirty (30) days following the date on which such Restricted Stock Units
vest), effect delivery of the Shares with respect to such vested Restricted
Stock Units to the Participant (or, in the event of the Participant’s death, to
the person to whom the Award has passed by will or the laws of descent and
distribution). No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable

83849351_5

--------------------------------------------------------------------------------

 

to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Administrator.  

4.Forfeiture; Recovery of Compensation.  By accepting this Award, the
Participant expressly acknowledges and agrees that his or her rights, and those
of any permitted transferee of this Award, under this Award, including the right
to any Shares acquired under this Award or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision).  The Participant further agrees to be bound by the terms of any
clawback or recoupment policy of the Company that applies to incentive
compensation that includes Awards such as the Restricted Stock Units.  Nothing
in the preceding sentence may be construed as limiting the general application
of Section 9 of this Agreement.  

5.Dividends; Other Rights.  This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company actually delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which any such Share is
delivered to the Participant hereunder.  The Participant will have the rights of
a shareholder only as to those Shares, if any, that are actually delivered under
this Award.

6.Restrictions on Transfer.  This Award may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.  

7.Certain Tax Matters; Sell to Cover.  

 

(a)

The Participant expressly acknowledges and agrees that the Participant’s rights
hereunder, including the right to be issued Shares upon the vesting of the Award
(or any portion thereof), are subject to the Participant’s promptly paying, or
in respect of any later requirement of withholding being liable promptly to pay
at such time as such withholdings are due, to the Company in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld, if any, relating to the Award.  

 

(b)

By accepting this Award, the Participant hereby acknowledges and agrees that he
or she elects to sell Shares issued in respect of the Award to satisfy the
statutory minimum amount of the tax withholdings described in subsection (a)
above (the “Withholding Obligation”) and to allow the Agent to remit the cash
proceeds of such sale to the Company (“Sell to Cover”).  The Participant’s
election to Sell to Cover to satisfy the Withholding Obligation is irrevocable. 

 

(c)

The Participant hereby irrevocably appoints Shareworks, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as the Participant’s agent (the “Agent”) to effectuate
the Sell to Cover, and the Participant authorizes and directs the Agent to:
(i) sell on the open market at the then prevailing market price(s), on the
Participant’s behalf, as soon as practicable on or after the date on which the
Shares are delivered to the Participant pursuant to Section 4 hereof in
connection with the vesting of the

-2-

83849351_5

--------------------------------------------------------------------------------

 

 

Restricted Stock Units, the number (rounded up to the next whole number) of
Shares sufficient to generate proceeds to cover (A) the satisfaction of the
Withholding Obligation arising from the vesting of the Restricted Stock Units
and the related issuance and delivery of Shares to the Participant and (B) all
applicable fees and commissions due to, or required to be collected by, the
Agent with respect thereto; (ii) remit directly to the Company the proceeds from
the sale of the Shares referred to in clause (i) above necessary to satisfy the
Withholding Obligation; (iii) retain the amount required to cover all applicable
fees and commissions due to, or required to be collected by, the Agent, relating
directly to the sale of the Shares referred to in clause (i) above; and
(iv) maintain any remaining funds from the sale of the Shares referred to in
clause (i) above in the Participant’s account with the Agent. The Participant
hereby authorizes the Company and the Agent to cooperate and communicate with
one another to determine the number of Shares that must be sold to satisfy the
Participant’s obligations hereunder and to otherwise effect the purpose and
intent of this Agreement and satisfy the rights and obligations hereunder.

 

(d)

The Participant acknowledges that the Agent is under no obligation to arrange
for the sale of Shares at any particular price under a Sell to Cover and that
the Agent may affect sales under any Sell to Cover in one or more sales and that
the average price for executions resulting from bunched orders may be assigned
to the Participant’s account. The Participant further acknowledges that he or
she will be responsible for all brokerage fees and other costs of sale
associated with any Sell to Cover or transaction contemplated by this Section 7
and agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  In addition, the Participant
acknowledges that it may not be possible to sell Shares as provided for in this
Section 7 due to various circumstances. If it is not possible to sell Shares in
a Sell to Cover or if the Company determines that the Withholding Obligation
will be satisfied in a manner other than Sell to Cover, the Company will assist
the Participant in determining additional alternatives available to the
Participant.  In the event of the Agent’s inability to sell shares of Common
Stock, the Participant will continue to be responsible for the timely payment to
the Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be paid or withheld with respect to the
Restricted Stock Units or the Award.  In such event, or in the event that the
Company determines that the cash proceeds from a Sell to Cover are insufficient
to meet the Withholding Obligation, the Participant authorizes the Company and
its subsidiaries to withhold such amounts from any amounts otherwise owed to the
Participant, but nothing in this sentence shall be construed as relieving the
Participant of any liability for satisfying his or her obligations under the
preceding provisions of this Section.

 

(e)

The Participant hereby agrees to execute and deliver to the Agent or the Company
any other agreements or documents as the Agent or the Company reasonably deem
necessary or appropriate to carry out the purposes and intent of this Agreement,
including without limitation, any agreement intended to ensure the Sell to Cover
and the corresponding authorization and instruction to the Agent set forth in
this

-3-

83849351_5

--------------------------------------------------------------------------------

 

 

Section 7 to sell Shares to satisfy the Withholding Obligation comply with the
requirements of Rule 10b5-1(c) under the Exchange Act. The Agent is a
third-party beneficiary of this Section 7.

 

(f)

The Participant expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called
“83(b) election” with respect to the Award.

8.Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares upon the vesting of this Award, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its subsidiaries to discharge the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.

9.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant.  By accepting this Award, the Participant agrees to be bound by the
terms of the Plan and this Agreement.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will control.  

10.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

[Signature page follows.]

-4-

83849351_5

--------------------------------------------------------------------------------

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

 

 

Vapotherm, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Participant’s Name

 

 

 

Signature Page to Restricted Stock Unit Award Agreement

83849351_5